— Orders of the Supreme Court, New York County (Ethel Danzig, J.), entered on April 14, 1988 and August 4, 1988, respectively, which, inter alla, denied, as moot, petitioners’ application to enjoin a membership meeting scheduled for March 16, 1988; and denied petitioners’ motion to vacate the default, unanimously affirmed, without costs.
To vacate a default judgment pursuant to CPLR 5015 (a) (1) movants are required to demonstrate that the default is excusable and that the action is meritorious. (See, Scopino v St. Joseph’s Hosp., 142 AD2d 569 [2d Dept 1988].) Petitioners here failed to meet either burden and particularly failed to show that their action to inspect the respondent’s membership list, pursuant to Not-For-Profit Corporation Law § 621, was meritorious.
We have considered petitioners’ remaining contentions and find them to be without merit. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Rubin, JJ.